Case: 14-30131      Document: 00512968058         Page: 1    Date Filed: 03/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-30131                                  FILED
                                  Summary Calendar                          March 13, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
ROLAND ADAMS,

                                                 Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-816


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Roland Adams, Louisiana prisoner #306396,
appeals the dismissal of his 28 U.S.C. § 2254 application challenging his
conviction for second degree murder. The district court granted a certificate of
appealability (COA) on the issues of whether (1) Adams’s due process rights
were violated by the trial court’s denial of a motion to sever his trial from that
of his brother, (2) Adams was denied the right to effective assistance of counsel


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30131     Document: 00512968058      Page: 2   Date Filed: 03/13/2015


                                   No. 14-30131

by counsel’s failure to call a potential witness at trial and by counsel’s failure
to move for a mistrial, and (3) the prosecution withheld exculpatory evidence
in the form of handwritten notes contained in the prosecutor’s file.
      In addressing the denial of § 2254 relief, we review issues of law de novo
and findings of fact for clear error, applying the same deference to the state
court’s decision as we do to the district court’s decision under the Antiterrorism
and Effective Death Penalty Act (AEDPA). Ortiz v. Quarterman, 504 F.3d 492,
496 (5th Cir. 2007). Under the AEDPA, habeas relief may not be granted with
respect to a claim that was adjudicated on the merits in state court, unless the
state court’s decision “was contrary to, or involved an unreasonable application
of, clearly established Federal law as determined by the Supreme Court of the
United States,” § 2254(d)(1), or “was based on an unreasonable determination
of the facts in light of the evidence presented in the State court proceeding,”
§ 2254(d)(2); see also Harrington v. Richter, 131 S. Ct. 770, 787 (2011).
      Adams has not shown that the alleged error of the trial court in denying
his motion to sever rendered the trial fundamentally unfair. See Manning v.
Warden, La. State Penitentiary, 786 F.2d 710, 711 (5th Cir. 1986). Adams
contends that Larry Adams presented an antagonistic defense, but the record
does not support this assertion.
      He also claims that the district court erred in finding that counsel was
not ineffective for failing to call a potential witness to testify at trial.
Specifically, he contends that trial counsel should have called Glenda Jackson,
the owner of the gun found in Adams’s van, as a witness. Adams fails to assert
that Jackson was available to testify or would have done so. Neither does he
set forth any content of her proposed testimony. This claim also fails. See Day
v. Quarterman, 566 F.3d 527, 538 (5th Cir. 2009).




                                        2
    Case: 14-30131     Document: 00512968058      Page: 3    Date Filed: 03/13/2015


                                  No. 14-30131

      Adams’s challenge to his counsel’s effectiveness for failing to request a
mistrial based on his brother’s abandonment of an alibi defense fails as well.
Because the defenses were not mutually exclusive or antagonistic, Adams has
failed to identify any basis for the trial court to grant a mistrial.
      Regarding the alleged withholding of exculpatory evidence by the
prosecution, Adams does not show that the handwritten notes contained in the
prosecutor’s work product were material evidence or that any evidence was
suppressed. See Lawrence v. Lensing, 42 F.3d 255, 257 (5th Cir. 1994).
      The judgment of the district court is AFFIRMED.




                                         3